Citation Nr: 0924108	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-27 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for lumps on the left 
thigh.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January to October 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a January 2005 
rating decision by the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2007, a hearing was held before a Decision Review Officer at 
the RO.  In April 2009, a videoconference was held before the 
undersigned.  Transcripts of both hearings are associated 
with the claims file.  

Regarding the claim of service connection for a psychiatric 
disability other than PTSD, an April 2001 rating decision 
denied service connection for antisocial personality disorder 
and substance abuse.  The Veteran did not appeal the decision 
and it is final.  The evidence added to the record since 
April 2001 shows Axis I psychiatric diagnoses.  However, the 
United States Court of Appeals for the Federal Circuit has 
held, in essence, that when the evidence shows a new 
diagnosis, the claim must be addressed as a new claim, and 
not a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330, 
1335 (Fed. Cir. 2008).  Hence the matter of service 
connection for a psychiatric disability other than PTSD is 
characterized as a de novo claim, rather than a claim to 
reopen.

Regarding the claim of service connection for lumps on the 
left thigh, the question of whether new and material evidence 
has been received to reopen the claim of service connection 
for such disability must be addressed in the first instance 
by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The 
Board has characterized the claim accordingly.

In his May 2004 claim, the Veteran sought service connection 
for a left thigh surgical scar.  A July 2007 rating decision 
granted service connection for such disability, rated 0 
percent.  The Veteran has not appealed the rating, and that 
matter is not before the Board.

The matter of entitlement to service connection for lumps to 
the left thigh, (on de novo review) is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action on his part is 
required..


FINDINGS OF FACT

1.  It is not shown that the Veteran served in combat or was 
exposed to a corroborated stressor event in service; when 
PTSD has been diagnosed, it was diagnosed based on alleged 
but unverified non-combat stressor events.

2.  A psychiatric disability was not manifested in service; a 
psychosis was not manifested in the first postservice year; 
and the preponderance of the evidence is against a finding 
that any current acquired psychiatric disability other than 
PTSD is related to the Veteran's  service or to any event 
therein.

3.  An unappealed August 2003 rating decision denied the 
Veteran's claim of service connection for lumps on his left 
thigh based essentially on a finding that there was no 
current evidence of such disability.

4.  Evidence received since the August 2003 rating decision 
includes a September 2003 VA record which shows recurrent 
lumps in his left upper thigh; addresses the unestablished 
fact necessary to substantiate a claim of service connection 
for lumps on the left thigh; and raises a reasonable 
possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).
2.  Service connection for a psychiatric disability other 
than PTSD is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

3.  New and material evidence has been received, and the 
claim of entitlement to service connection for lumps on the 
left thigh may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

By letters in June 2005, November 2005, and July 2006, the 
Veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The letters informed him 
that he should submit any medical evidence pertinent to his 
claims.  Although complete VCAA notice was not provided prior 
to the initial adjudication in these matters, the Veteran has 
had ample opportunity to supplement the record and to 
participate in the adjudicatory process following notice.  As 
to notice regarding disability ratings and effective dates of 
awards, it is noteworthy that this decision denies service 
connection, and neither the rating of a disability nor the 
effective date of an award is a matter for consideration.  
The claims were reajudicated after all essential notice was 
given.  See September 2008 supplemental statement of the case 
(SSOC).  The Veteran is not prejudiced by any notice 
deficiency, including in timing that may have occurred 
earlier.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

To the extent possible, all identified and available 
pertinent treatment records have been have associated with 
the claims file.  The Veteran was afforded a mental disorders 
examination in July 2007(with addendums in August and October 
2008).  He has not identified any pertinent records that 
remain outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of these 
claims.

Regarding the new and material evidence claim, inasmuch as 
the determination below constitutes a full grant of that 
portion of the claim that is being addressed, there is no 
reason to belabor the impact of the VCAA on this matter, 
since any notice error is harmless.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.


Service connection:

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  If a psychosis is 
manifested to a compensable degree in the first postservice 
year, it may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD:

The Veteran contends that he has PTSD which he maintains (in 
statements submitted and hearing testimony presented) is a 
result of events during his military service.  He alleges 
that while on active duty the Aryan Brotherhood and Klu Klux 
Klan (KKK) attempted to recruit him to their organizations.  
He relates he was shown a film of a young female child being 
burned to death on a cross.  He asserts that when he declined 
to join the organizations, he was threatened leading to his 
absence without leave (AWOL).  He claims he was falsely 
accused of felonies (murder and theft) by Military Police 
(MP) at Fort Gordon; subjected to a lie detector test; and 
told he would be executed.  He states that only later was he 
told that this was merely a training exercise for MP 
trainees.  

Service personnel records show that during his 9 months of 
active duty, the Veteran received several disciplinary 
actions.  He was AWOL in July of 1971 and was sentenced for 
three months of hard labor in a correctional facility.  He 
was given a General Discharge Under Honorable Conditions with 
no re-enlistment potential by reason of unsuitability (he was 
separated from the military in October 1971.)  At the Special 
Court Martial in August 1971, he testified that he enlisted 
to escape prosecution by civilian court.  He also testified 
that he expected to be trained by the military as an 
ammunition specialist but was deemed untrainable and was 
reassigned to be trained as an electrician.  He testified 
that he was taken out of on-the-job training and reassigned 
to general duty; he went AWOL because of dissatisfaction with 
duties assigned.  He denied that he was ever harassed.  His 
commanding officer testified that the Veteran was removed 
from the training because he was untrainable for being an 
electrician by reason of academic failure and lack of 
motivation.  The officer testified that the Veteran 
demonstrated neither the desire nor the ability to comprehend 
this course of instruction. 

A September 1971 psychiatric evaluation found no evidence of 
any mental condition which would warrant the Veteran needing 
treatment or hospitalization.  The examiner found that the 
Veteran was capable of distinguishing right from wrong and of 
adhering to the right.  He was found to have sufficient 
mental capacity to act in his own behalf in administrative 
procedures deemed necessary by command.  Clinical findings 
were sociopathic personality disorder manifested by chronic 
lying, assaults on military personnel, extreme incorrigible 
behavior, inability to adjust to military environment, 
immaturity, emotional instability, nervousness, and other 
symptoms of anxiety, use of unauthorized drugs to include 
marijuana and narcotics, defiance to the military, impaired 
insight and judgment, and passive obstructionism.  The 
psychiatrist stated that the Veteran had a severe 
predisposition of life-long history of adaptation problems, 
to include problems with adjusting to authority; poor social 
adaptation; and inadequate academic adaptation with school 
dropout.  It was noted that these problems pre-existed 
service.  Service treatment records (STRs) include service 
entrance and separation examination reports which show the 
Veteran's clinical psychiatric examination as normal.

VA records from January 2000 to December 2005 include a March 
2002 psychiatry consultation report which shows that the 
Veteran was abusing the medication Sinemet (for Parkinson's 
disease).  During the consultation, he admitted to anxiety 
attacks while on high doses of Sinemet, but denied problems 
with anxiety or depression prior to that time.  He denied 
having any major psychiatric problems other than those 
related to his use of Sinemet.  He reported using marijuana.  
Axis I diagnoses were organic mood disorder vs. delirium 
secondary to Sinemet, currently cleared; rule out attention 
deficit disorder; history of polysubstance abuse; catatonic 
posturing, rule out hysterical etiology vs. malingering.
December 2002 to November 2006 private treatment records from 
Dr. T. VD., include several statements noting that the 
Veteran has PTSD.  A September 2004 record notes that the 
Veteran had been treated for PTSD since December 2002.  In a 
November 2006 letter, Dr. VD stated:

"I believe [the Veteran] continues to suffer from PTSD.  
He has nightmares, flashbacks, anxiety, agitation, 
stress, in conflict with his wife.  He does not seem to 
be particular depressed.  He has anger certain periods 
of time.  He relates these incidents to police training 
at Fort Gordon, GA, where he was thrown in a cell and 
told he was being charged with murder.  This was a 
training exercise, but he took it seriously and was 
devastated.  He also says he was approached by persons 
he felt were part of the KKK, while working in Georgia 
and they showed him pictures of children being killed 
and burning crosses.  He has nightmares and agitation 
about this also.  I believe he does have service 
connected PTSD and would urge independent examination 
and possible awarding benefits."

In a February 2007 statement, Captain A. M. D., Executive 
Officer of the United States Army Military Police School 
acknowledged that the MP school was at Fort Gordon, Georgia 
in 1970; she advised that it was not the practice at the 
school to conduct lie detector tests.

In a February 2007 response from D. W. of the Polygraph 
Institute, he verified that the Institute was in Fort Gordon, 
Georgia in 1970 and 1971.  He stated that the only polygraph 
tests administered at the Institute were for training 
purposes.  Students conducted very controlled tests using 
whichever troops were available at the time (usually MPs but 
may have included other troops who were available).  No 
record was kept for the training purposes.  The RO was 
informed that records are kept when done for criminal 
investigations to include MP investigations.  A search for 
the Veteran in their database was negative.

On July 2007 VA examination, the Veteran reiterated his 
accounts of stressors in service.  He described a number of 
PTSD symptoms.  He reported frequent nightmares in which he 
is either being arrested or he sees little children burning.  
He reported intrusive thoughts of the trauma.  He reported 
exaggerated startle response.  He is hypervigilant and 
described what he called "paranoid feelings".  He stated 
that he does not talk about the traumas outside of his 
sessions with Dr. VD.  Mental Status examination revealed 
that the Veteran maintained good eye contact; his voice was 
normal in tone and pace; his affect was full ranging and 
appropriate; he smile spontaneously and could respond to 
humor; his underlying mood was anxious; he tracked the 
conversation well; there was no impairment of concentration 
nor attention span; psychomotor activity was within normal 
limits; his memory was functionally intact; his thinking was 
logical and goal-oriented; and there were no indications of a 
thought disorder.

Under Axis I diagnosis, the examiner noted:

"It is felt that a diagnosis of PTSD is supported by 
signs, symptoms, and self-reported history of trauma.  I 
would note that there is no way to verify whether the 
traumas did occur.  It would appear, however, that there 
was a change in [the Veteran's] functioning after the 
alleged traumas.  Prior to the alleged traumas, he was 
functioning well in the military but did acknowledge 
that he was developing some alcohol issues.  At any 
rate, following the trauma, he went AWOL leading to his 
eventual discharge."

In an August 2008 addendum (to the July 2007 VA examination), 
the examiner stated:

"After having completed a detailed review of the claims 
folder, it is more likely than not that [the Veteran's] 
adjustment to military life was marginal at best.  Given 
that [the Veteran's] history prior to entering the 
military was consistent with a diagnosis of conduct 
disorder, it is felt that ongoing behavioral problems 
most likely were a function of his personality style and 
not secondary to any reported trauma.  Again, I would 
emphasize that the diagnosis of PTSD was based solely on 
[the Veteran's] self-reported traumas, which could not 
be verified.  Therefore, the issue of whether [the 
Veteran's] PTSD was caused by the military trauma cannot 
be resolved without resorting to mere speculation.  This 
is based on the fact that records that were established 
during [his] time in the military do not confirm his 
self-reported traumas.  I would [note] that [the 
Veteran's] personality style more likely than not would 
have impacted his ability to function effectively in the 
military and would have been a preexisting condition."

In an October 2008 addendum, the examiner reiterated that the 
diagnosis of PTSD was made based on the Veteran's self-
reported symptoms and history, which could not be 
corroborated by the service records.

In a February 2009 report of contact, the VA examiner (who 
conducted the July 2007 VA examination) noted:

"The Army MP appears to have acknowledged that it is 
possible that the Veteran could have been involved in an 
MP training exercise without the Veteran's (advance) 
knowledge  (" . . Unfortunately there are instances 
when a person related is not aware of the ongoing 
exercise, and may inadvertently become involved.").  
Specific question was whether or not that 
fact/acknowledgment by the Army MPs would lead to any 
different conclusion than that already provided.

After reviewing the evidence and information already 
considered, the VA examiner stated it that it would be 
totally speculative to attribute any current mental 
disorder to the claimed MP training exercise.  Given the 
Veteran's questionable credibility, his past history and 
diagnoses, the examiner could not diagnose a mental 
disorder due to the claimed MP training exercise.  Had 
the Veteran's credibility not been questionable and/or 
had there not been evidence of a personality disorder, 
then perhaps a different conclusion might be 
entertained.  However, as indicated, given the current 
evidence any change in the previous opinions would be 
totally speculative."

As noted, postservice medical evidence shows that the Veteran 
has a diagnosis of PTSD.  However, that of itself is 
insufficient to establish service connection for such 
disability.  What is also needed is credible evidence that a 
stressor event in service actually occurred (and that PTSD is 
diagnosed based on such stressor).  38 C.F.R. § 3.304(f).  
Since it is not shown that the Veteran engaged in combat, 
there must be corroborative supporting evidence of an alleged 
stressor event in service.  See Cohen, 10 Vet. App. at 128.

The Veteran has reported that he was subjected to MP training 
without his knowledge and being shown films by the KKK of 
children burning.  He indicated that he went AWOL out of fear 
for his life.  The RO contacted the MP School as well as the 
Polygraph Institute.  The information he has provided was not 
able to be verified, and the record does not otherwise 
contain corroborative evidence.  Furthermore, he testified 
during Special Court Martial that he went AWOL because he was 
dissatisfied.  He did not mention fearing either MPs or the 
KKK.  His more recent accounts indicating that such fears are 
why he went AWOL are self-serving, compensation-driven, 
uncorroborated and inconsistent with contemporaneous 
evidence, and simply not credible.  

The diagnosis of PTSD in the record is based on the Veteran's 
self-reported history of stressor events that are unverified.  
His own statements/assertions to the effect that he has PTSD 
due to traumatic events in service are not competent 
evidence.  As a layperson, he lacks the requisite training to 
provide a competent opinion regarding a medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Without corroborative supporting evidence of an alleged 
stressor event in service, and with no diagnosis of PTSD 
based on a corroborated stressor event in service, the 
regulatory criteria for establishing service connection for 
PTSD are not met.  The preponderance of the evidence is 
against this claim and it must be denied

Psychiatric disability other than PTSD:

The Veteran's STRs show that in July 1971 he was seen for 
complaints of anxiety and insomnia related to a pending Court 
Martial.  He was treated with Valium, referred to a Mental 
Health Clinic, and subsequently discharged.  On service 
separation examination, he voiced no complaints of a 
psychiatric nature; psychiatric clinical evaluation was 
normal.
Postservice VA records dated in 2002 show diagnoses of 
anxiety disorder and organic mood disorder related to 
nonservice-connected Parkinson's disease.

It appears that the Veteran may have some psychiatric 
disability.  VA examination reports, suggest the possibility 
of various psychiatric diagnoses.  However, a chronic 
acquired psychiatric disability was not diagnosed in service 
or until some years thereafter.  (As noted above, the Veteran 
was found to have sociopathic personality disorder in 
service.  Such is not a compensable disability under 
governing regulation.  See 38 C.F.R. § 3.303(c).)  
Consequently, service connection for an acquired psychiatric 
disability on the basis that it became manifest in service 
and persisted is not warranted.  

The first reported finding of a psychiatric disorder was in 
2002.  As this was 31 years after service, the 38 U.S.C.A. 
§ 1112 chronic disease presumptions afforded for psychoses 
that are manifested to a compensable degree in the first 
postservice year do not apply.  

While the Veteran may still establish service connection for 
a psychiatric disorder by competent (medical) evidence that 
relates a current psychiatric disability to service, the 
record includes no such evidence.  No psychiatric examiner 
has related a non-PTSD acquired psychiatric disability 
diagnosis to the Veteran's military service.  In fact his 
acquired non-PTSD psychiatric disability has been related to 
(overdosing on) medication prescribed for Parkinson's 
disease.

Because the Veteran is a layperson and has no expertise in 
matters of etiology of psychiatric disabilities, his own 
opinions/assertions that his psychiatric disability is 
somehow related to/began in service are not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In the absence of any competent evidence that relates a 
current diagnosis of an acquired psychiatric disorder to the 
Veteran's service, the preponderance of the evidence is 
against the claim of service connection for a psychiatric 
disability other than PTSD.  Hence, such claim must be 
denied.

New and Material evidence:

Generally, an unappealed determination by the RO is final 
based on the evidence of record at the time of such 
determination.  38 U.S.C.A. § 7105.  However, if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Since the claim to reopen was filed after August 29, 2001, 
the current regulatory definition of the new and material 
evidence under 38 C.F.R. § 3.156(a) applies. New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record 
when the last final denial of the claim was made, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  Justus v. Prinicipi, 3 Vet. App. 510, 513 
(1992).

A final August 2003 rating decision denied the Veteran's 
claim of service connection for lumps on the left thigh based 
essentially on a finding that there was evidence of such 
disability.

Evidence of record at the time of the August 2003 rating 
decision included the Veteran's STRs, which show that he was 
seen in April and May 1971 for small lumps on his left thigh.  
Also of record were VA records dated from 2000 to 2002 which 
do not show any complaint, finding, or treatment for lumps in 
his left thigh.

Evidence received since the August 2003 rating decision 
includes: Statements from the Veteran, VA treatment records 
from 2003 to 2005 which include a September 2003 record which 
shows lumps in his left thigh; and his testimony.
As the claim was previously denied based essentially on a 
finding that there was no evidence of a recurrent lump on the 
Veteran's left thigh, for new evidence received to be 
material, it must relate to this unestablished fact, i.e., it 
must tend to show a recurrent lump on the left thigh.  The 
September 2003 VA record notes recurrent lumps on the 
Veteran's left thigh, relate to the unestablished fact needed 
to substantiate a claim of service connection for lumps on 
the left thigh.  Evidence of current left thigh lumps with 
evidence of the same disability in service raises a 
reasonable possibility of substantiating a claim of service 
connection for lumps on the left thigh.  Hence, the 
additional evidence received since the August 2003 rating 
decision is both new and material, and the claim of service 
connection for lumps on the left thigh may be reopened.


ORDER

Service connection for PTSD and for psychiatric disability 
other than PTSD is denied. 

The appeal to reopen a claim of service connection for lumps 
on the left thigh is granted.


REMAND

As noted, the Veteran's STRs show that he was seen and 
treated for lumps on his left thigh in April and May 1971.  
Postservice VA treatment records include a September 2003 
record which shows possible recurrent lumps.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the U.S. 
Court of Appeals for Veterans Claims (Court) addressed the 
requirements of 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or medical opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).  The Court held that the third prong 
of 38 C.F.R. § 3.159(c)(4) is a "low threshold" standard.  

As the record shows complaints of and treatment for lumps on 
the Veteran's left thigh in service, and evidence of 
postservice lumps on the left thigh,  the "low threshold" 
standard for when an examination is necessary is met and a VA 
examination to determine the nature and etiology of the lumps 
on the Veteran's left thigh is warranted.  

The Veteran is hereby advised that controlling law provides 
that when a claimant fails to report for an examination 
scheduled in conjunction with a reopened claim for a benefit 
that was previously denied, the claim shall be denied.  See 
38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be examined by an appropriate physician 
to determine the nature of the lumps on 
his left thigh, and the likely etiology of 
any such disability.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide an opinion that 
indicates whether or not the Veteran (a) 
Has a chronic disability manifested by a 
lump on his left thigh, and if so (b) 
Whether such disability is, at least as 
likely as not, related to the lumps on the 
left thigh he had noted/treated in 
service.  The examiner must explain the 
rationale for all opinions given.

2.  The RO should then readjudicate de 
novo the claim of service connection for 
lumps on the left thigh.  If it remains 
denied, the RO should issue an appropriate 
SSOC and afford the Veteran the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


